AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                                                  Page I of 1



                                                 UNITED STATES DISTRICT COURT
                                                                    SOUTHERN DISTRICT OF CALIFORNIA

                          United States of America                                                              JUDGMENT IN A CRIMINAL CASE
                                                      V.                                                        (For Offenses Committed On or After November I, 1987)



                                Javier Ojeda-Nieto                                                              Case Number: 2:19-mj-11896

                                                                                                                Frank Torres Morell
                                                                                                                Defendant's Attorney


REGISTRATION NO. 92307298

THE DEFENDANT:
 ~ pleaded guilty to count( s) 1 of Complaint
                                                            ---------------------------
 •    was found guilty to count(s)
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                               Nature of Offense                                                                                  Count Number{s)
8:1325                                        ILLEGAL ENTRY (Misdemeanor)                                                                        1

 •    The defendant has been found not guilty on count(s)
                                                                                                            --------------------
 •    Count(s) ·                                                                                                dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                       ·-./
                                        D,s TIME SERVED                                                      • ________ days
 ~   Assessment: $10 WAIVED ~ Fine: WAIVED
  ~ Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                              Frida~ Dece_!Ilb~ 21_ 2019
                                         .-------------......,ate of Imposition of Sentence

                --.:- i
                           11
                           /{   \
                                 !


                            I -4-""'t...it......,._
                                                               FILED
Received            I
                     ·--+-
                         '
                           V             I
                                         ,
             --+---+-~--1---
             DUSM                                                      EC 2 7 2019                          ON'ORABLE RUTH B~UDEZ MONTENEGRO
                                                                                                             ITED STATES MAGISTRATE JUDGE
                                                       ('       ;,, uc:; .)!STRICT:: ,)UH r


Clerk's Office Copy
                                             er
                                             .,),
                                             p
                                                            --··-· ----··-·    ______
                                                                             ... ····-
                                                                                       TC
                                                                     . -,,.:. "'~.·.'l.:.._
                                                                                  \V-
                                                                                           OF CALIFORNIA
                                                                                                 OEPLHY
                                                                                                      __.
                                                                                                                                                          2:19-mj-11896
